        Case: 3:19-cv-00266-TMR-MRM Doc #: 43 Filed: 10/30/20 Page: 1 of 1 PAGEID #: 1294
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Ohio

                    Lawrence Earl Wilson                             )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 3:19-CV-266
            Warden, Franklin Medical Center                          )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Amended Petition is dismissed with prejudice; Petitioner is denied a certificate of appealability and the
               Court certifies to the Sixth Circuit Court of Appeals that any appeal would be objectively frivilous and should
               not be permitted to proceed in forma pauperis.                                                                  .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Thomas M. Rose                                                     on a motion for
      Report and Recommendations
                                                                                                                                     .

Date:        10/30/2020                                                     CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
